UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 3, 2011 AMB PROPERTY CORPORATION AMB PROPERTY, L.P. (Exact Name of Registrant as Specified in its Charter) Maryland (AMB Property Corporation) Maryland (AMB Property, L.P.) 001-13545 (AMB Property Corporation) 001-14245 (AMB Property, L.P.) 94-3281941 (AMB Property Corporation) 94-3285362 (AMB Property, L.P.) (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) Pier 1, Bay 1, San Francisco, California 94111 (Address of Principal Executive Offices, including Zip Code) (415) 394-9000 (Registrants telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: x Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01. OTHER
